Exhibit 99.2 CALEDONIA MINING CORPORATION MAY 11, 2015 Management’s Discussion and Analysis This management’s discussion and analysis (MD&A”) of the consolidated operating results and financial position of Caledonia Mining Corporation ("Caledonia” or the “Company”) is for the fiscal quarter ended March 31, 2015 (“Q1 2015” or the “Quarter”).It should be read in conjunction with the Unaudited Condensed Consolidated Financial Statements of Caledonia for the quarter year ended March 31, 2015 (“the Unaudited Condensed Consolidated Financial Statements”) which are available from the System for Electronic Data Analysis and Retrieval at www.sedar.com or from Caledonia’s website at www.caledoniamining.com.The Unaudited Condensed Consolidated Financial Statements and related notes have been prepared in accordance with International Accounting Standard 34 (“IAS 34”) Interim Financial Reporting.In this MD&A, the terms “Caledonia”, the “Company”, “we”, “our” and “us” refer to the consolidated operations of Caledonia Mining Corporation and our subsidiaries unless otherwise specifically noted or the context requires otherwise. Note that all currency references in this document are to Canadian Dollars, unless otherwise stated. 1 TABLE OF CONTENTS 1. Overview 2. Highlights 3. Summary Financial Results 4. Operations at the Blanket Gold Mine, Zimbabwe Safety, Health and Environment Social Investment and Contribution to the Zimbabwean Economy Gold Production Costs Underground Metallurgical Plant Capital Projects Indigenisation Opportunities Outlook 5. Exploration and Project Development 6. Investing 7. Financing 8. Liquidity and Capital Resources 9. Off-Balance Sheet Arrangements, Contractual Commitments and Contingencies Non-IFRS Measures Related Party Transactions Critical Accounting Policies Financial Instruments Dividend Policy and Other Shareholder Information Securities Outstanding Risk Analysis Forward-Looking Statements Controls Qualified Person 2 1. OVERVIEW Following the implementation of indigenisation at the Blanket Gold Mine (“Blanket” or the “Blanket Mine”) in September 2012, Caledonia’s primary assets is a 49% legal ownership in Blanket, an operating gold mine in Zimbabwe.Caledonia continues to consolidate Blanket, as explained in Note 5 to the Unaudited Condensed Consolidated Financial Statement, accordingly operational and financial information set out in this MD&A is on a 100% basis, unless otherwise specified. Caledonia’s shares are listed in Canada on the Toronto Stock Exchange (symbol - “CAL”), on London’s AIM (symbol - “CMCL”) and are also traded on the American OTCQX (symbol - “CALVF”). 2. HIGHLIGHTS Q1 2014 Q1 2015 Comment Gold produced (oz) Gold production on target for the Quarter. On Mine cash cost (US$/oz)1 Cost per ounce increases slightly, but remains lower than target. All-in sustaining cost (US$/oz)1 AISC expected to fall as corporate administration costs and head office capital expenditure falls. Gold Sales (oz) Gold sales in Q1 2015 includes work in progress brought forward from the preceding quarter of 813 oz compared to 1,969 oz in the comparative quarter Average realised gold price (US$/oz)1 The lower realised gold price was due to the lower gold price Gross profit ($’m)2 Lower gross profit due to lower sales, lower realised gold price and higher Canadian-dollar denominated production costs. Net profit attributable toshareholders ($’m) Lower attributable profit due to lower gross profit, offset by reduced taxation charge and an increased foreignexchange gain Adjusted basic earnings per share3 (cents) Adjusted basic earnings per shareexcludes foreign exchange profits, deferred tax and expenses of the Zambian operation which is being closed. Cash and cash equivalents ($’m) Cash position remains robust despite increased capital investment as part of the plan to increase production. Cash from operating activities ($’m) Strong cash generation in Q1 2015 despite lower sales and the lower realised gold price. Payments to the community and Zimbabwe government ($’m) Payments including direct and indirect taxes, royalties, licence fees and levies were lower in the Quarter primarily due to lower income tax payable on the reduced profit and higher capex and reduced royalty payments due to the lower prevailing gold price and the reduced royalty rate. 1Non-IFRS measures such as “on-mine cash cost per ounce” “all-in sustaining cost per ounce” and “average realised gold price” are used throughout this document.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. 2Gross profit is after deducting royalties, production costs and depreciation but before administrative expenses. 3Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures 3 Dividend Policy and Shareholder Matters On November 25, 2013 Caledonia announced a revised dividend policy in terms of which it intended to pay a dividend of 6 Canadian cents per share in 2014, split into 4 equal quarterly payments of 1.5 Canadian cents per share.The first quarterly dividend was paid on January 31, 2014 and subsequent quarterly dividends were paid at the end of April, July and October 2014 and at the end of January and April 2015.It is currently envisaged that the existing dividend policy of 6 cents per annum paid in equal quarterly instalments will be maintained in 2015.Caledonia will consider further dividends thereafter in the context of the prevailing commercial environment and expects to provide guidance for dividend payments in 2016 at or about the time of the Q2 results in August 2015. Strategy and Outlook Caledonia’s Board of Directors and Management have reviewed alternative expansion and diversification plans for Caledonia and have concluded the best returns on investment remain at the Blanket Mine in Zimbabwe, which continues to be cash generative in the current market conditions and offers investment returns that substantially exceed alternative opportunities. Accordingly, Caledonia has increased its strategic and operational focus on the Blanket Mine and intends to close and dispose of non-core operations in Zambia and South Africa and to reduce operating and administrative expenses. On November 3, 2014, Caledonia announced its revised investment plan (“Revised Plan”) and production projections for the Blanket Mine. The objectives of the Revised Plan are to improve the underground infrastructure and logistics and allow an efficient and sustainable production build-up.The infrastructure improvements will include the development of a “Tramming Loop” and the sinking of a new 6-meter diameter Central Shaft from surface to 1,080 meters. The increased investment pursuant to the Revised Plan is expected to give rise to an increasing production profile that is expected to result in additional production from resources currently in the inferred category of approximately 70,000-75,000 ounces in 2021, this being in addition to projected production in 2021 from current mineral reserves of approximately 6,000 ounces.The Revised Plan is also expected to improve Blanket’s long term operational efficiency, flexibility and sustainability. Exploration Highlights Exploration continued at the Blanket Mine focussed on the potential to extend the Blanket mineralisation below the 750 meter level and at certain of its satellite properties.Mineralisation was identified at the Eroica and AR Main target zones and work is in progress to incorporate this mineralisation into the mineral resource base for the Blanket Mine.Exploration development and diamond drilling at the two satellite projects, the GG Project and the Mascot Project have established the existence of multiple mineralized zones with potentially favourable gold grades. Further work is being done to define the extent and viability of these mineralized zones. Safety Regrettably, an accident occurred on April 30, 2015 at the GG exploration project, as a result of which a contractor died.The Directors and Management of Caledonia and Blanket express their sincere condolences to the family and colleagues of the deceased. Corporate Governance Caledonia’s Board continues to ensure that Caledonia adheres to the highest standards of international corporate practice, all aspects of the company’s operations are conducted in a fully transparent manner and communication with shareholders is timely and effective.Caledonia’s Chairman issued a statement on 11 May, 2014 which provides further information on corporate governance matters. 4 3. SUMMARY FINANCIAL RESULTS The table below sets out the unaudited consolidated profit and loss for the quarters ended March 31, 2015 and 2014 prepared under IFRS. Condensed Consolidated Statement of Profit or Loss and Other Comprehensive Income (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended March 31 $ $ Revenue Royalty ) ) Production costs ) ) Depreciation ) ) Gross profit Other income 10 - Administrative expenses ) ) Foreign exchange gain Operating profit Net finance cost ) ) Profit before tax Tax expense ) ) Profit for the period Other comprehensive income Items that are or may be reclassified to profit or loss Foreign currency translation differences for foreign operations Other comprehensive income net of income tax Total comprehensive income for the period Profit attributable to: Shareholders of the Company Non-controlling interests Profit for the period Total comprehensive income attributable to: Shareholders of the Company Non-controlling interests Total comprehensive income for the period Earnings per share (cents) Basic Diluted Adjusted earnings per share (cents) (i) Basic Diluted (i) Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance.Refer to Section 10 for a discussion of non-IFRS measures 5 Revenues in Q1 2015 were lower than Q1 2014 due mainly to the lower gold sales and also due to the lower realised gold price: gold sales in Q1 2015 were 10,773 ounces, 1,437 ounces (i.e. 12%) less than in Q1 2014; the average realised gold price in Q1 2015 was US$1,200 per ounce – 5% lower than the average realised gold price per ounce in Q1 2014.The royalty paid in the Quarter was lower than the first quarter of 2014 (the “comparative quarter”)due to the lower gold price and also due to the reduction in the royalty payable to the Zimbabwe government from 7% to 5% with effect from October 1, 2014. Production costs in the Quarter were $9,514,000, representing an on-mine cash cost4 of US$670 per ounce of gold and an all-in sustaining cost4 of US$959 per ounce of gold.Further discussion of production costs is set out in Section 4.4 of this MD&A. Administrative expenses in the Quarter were $2,019,000 compared to $1,847,000 in the comparative period and are analysed in Note 7 to the Unaudited Condensed Consolidated Financial Statements.The majority of Caledonia’s administrative expenses are incurred in US dollars: in US dollar terms, administrative expenses fell by 3% from US$1,679,000 in Q1 of 2014 to US$1,633,000.The reduction was due to lower professional and consulting fees and a reduction in the management contract fee following the termination of the contract of the previous Chief Executive Officer.The effect of these reductions was offset somewhat by an increase in salaried head-count at Caledonia’s office in Johannesburg, South Africa from 10 to 13, bonus payments in the Quarter and a provision for leave pay.Total salaries and wages at the Johannesburg office have stabilised at approximately $210,000 per month.Administrative expenses in the Quarter include $247,000 relating to the office in Lusaka, Zambia.The Lusaka office will be closed at the end of May, 2015, which will give rise to certain one-off termination payments.Thereafter it is anticipated that there will be no significant expenses incurred in respect of Caledonia’s Zambian operations. The foreign currency gain is a non-cash item which reflects the profit or loss arising on the translation into Canadian dollars of the cash balances that are held in currencies other than the countries functional currency. The taxation expense in the Quarter was lower than the first quarter of 2014 because the tax charge for the Quarter reflects lower trading profit.Withholding tax payments in the Quarter were also lower because there were no dividend payments by Blanket mine in the Quarter, due to the temporary suspension of the Blanket dividend in 2015 to allow all cash generated at Blanket to be re-invested in the Revised Plan.This meant there was no withholding tax incurred on movements of dividends out of Zimbabwe.Withholding tax continued to be incurred on the management fee received by Greenstone Management Services in South Africa.Of the total tax charge in the Quarter of $1,199,000, $33,000 was South African income tax, $220,000 was Zimbabwean withholding tax on management fees and $946,000 was deferred tax arising from the temporary timing differences in Zimbabwe between the tax and accounting treatments of capital investment. The non-controlling interest is the profit attributable to Blanket’s Indigenous Zimbabwean shareholders and reflects their participation in the economic benefits generated by Blanket from the effective date of the indigenisation and is explained in Note 5 of the Unaudited Condensed Consolidated Financial Statements. The adjusted earnings per share4 aims to reflect Caledonia’s ordinary trading performance and is calculated on the share of profit attributable to Caledonia shareholders excluding foreign exchange profits.The calculation of adjusted earnings per share is set out in section 10 of the MD&A. Risks that may affect Caledonia’s future financial condition are discussed in Section 16 of the MD&A. 4Non-IFRS measures such as “on-mine cash cost per ounce”, “all-in sustaining cost per ounce” and “adjusted earnings per share” are used throughout this document.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. 6 The table below sets outthe consolidated statements of cash flows for the three months to March31, 2015 and 2014 prepared under IFRS. Condensed Consolidated Statement of Cash Flows (unaudited) (in thousands of Canadian dollars) Three months ended March 31 $ $ Cash flows from operating activities Cash generated by operating activities Net interest paid ) ) Tax paid ) ) Cash from operating activities Cash flows from investing activities Acquisition of property, plant and equipment ) ) Proceeds of disposal of property, plant and equipment 54 - Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid ) ) Net cash from (used in) financing activities ) ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the year Effect of exchange rate fluctuations on cash held - Cash and cash equivalents at year end Cash generated from operating activities is analysed in Note 11 to the Unaudited Condensed Consolidated Financial statements.Cash generated from operating activities was lower in the Quarter compared to the comparable quarter due to the lower sales revenues, as discussed above, and an increase in working capital of $461,000, which was largely due to the normalisation of the metal sales debtor, which was somewhat low at the start of the Quarter.Movements in working capital are discussed below in the review of the Condensed Consolidated Statement of Financial Position. The lower taxation payment reflects the lower taxation expense in the Quarter as discussed above in the review of the Condensed Consolidated Statement of Profit or Loss.The payment in the Quarter was in respect of a tax liability arising in 2014 at GMS (UK) and the payment of withholding tax arising on the management fee paid by Blanket to Greenstone Management Services in South Africa. Investment in property, plant and equipment increased from $2.0 million in Q1 of 2014 to $3.9 million.The increase in capital investment was due to the investment in Blanket’s capital projects as described in Sections 4.7 and 5 of this MD&A.An analysis of Caledonia’s capital investment is set out in Section 6 of this MD&A.It is anticipated that the rate of capital investment will increase significantly in future as the Revised Plan is implemented. The dividends paid in the Quarter relate to the quarterly dividend of 1.5 cents per share which was paid by Caledonia on January 30, 2015 in terms of the quarterly dividend policy which was announced in November 2013.The dividend payment in the comparable quarter of $907,000 also includes amounts paid to Blanket’s indigenous shareholders: there were no payments to Blanket’s indigenous shareholders in the Quarter because Blanket did not pay a dividend in the Quarter. The exchange rate fluctuation reflects the effect of the devaluation of the Canadian dollar on the value of Caledonia’s cash holdings, which are primarily in US dollars. 7 The table below sets out the Consolidated Statements of Caledonia’s Financial Position at March 31, 2015 and December 31, 2014 prepared under IFRS. Condensed Consolidated Statements of Financial Position (unaudited) (In thousands of Canadian dollars) March 31, December 31, $ $ Total non-current assets Inventories Prepayments Income tax receivable - Trade and other receivables Cash and cash equivalents Total assets Non-current liabilities Trade and other payables Income taxes payable Total liabilities Total equity Total equity and liabilities The increase in non-current assets reflects investment at Blanket of $3.9 million, a net foreign exchange movement of $3.7 million due to the devaluation of the Canadian dollar against the US dollar and depreciation of $0.8 million.Blanket’s capital projects are discussed in section 4.7 of this MD&A; Blanket’s exploration and development projects (i.e. Blanket’s satellite properties) are discussed in section 5 of this MD&A.An analysis of Caledonia’s capital investment is set out in section 6 of the MD&A. Inventories at March 31, 2015 comprise consumable stores.Inventories at December 31, 2014 also included $639,000 of gold in progress at December 31, 2014; there was no gold in progress at March 31, 2015. Trade and other receivables includes Value Added Tax receivable, bullion sales receivables and deposits for stores and equipment as analysed in Note 10 to the Unaudited Condensed Consolidated Financial Statements. The increase in Trade and other receivables in the Quarter was due to the normalisation of the bullion receivable, which was zero at December 31, 2014. The increase in trade and other payables reflects the increased value of purchase orders for capital equipment which will be used at Blanket to implement the Revised Plan. Non-current liabilities comprises a liability for deferred taxation and a provision for rehabilitation at the Blanket and Eersteling5 Mines if and when they are permanently closed. The provision for rehabilitation at Blanket increased as at March 31, 2015 due to the unwinding of the discount rate. The following information is provided for each of the eight most recent quarterly periods ending on the dates specified.The figures are extracted from underlying unaudited financial statements that have been prepared using accounting policies consistent with IFRS. (Thousands of Canadian dollars except per share amounts) June 30, Sept 30, Dec 31, Mar 31, June 30, Sept 30 Dec 31, Mar 31, Revenue from operations Profit/(loss) after tax from operations ) ) Earnings/(loss) per share – basic (cents) ) ) Earnings/(loss) per share – diluted (cents) ) ) Cash and cash equivalents Quarterly results fluctuate materially from quarter to quarter primarily due to changes in production levels and gold prices but also due to the recording of impairments and other unusual costs such as indigenisation. Significant changes relating to prior quarters are discussed in the relevant MD&A’s and financial statements. 5Eersteling Mine is a South African gold property, which has been held on a care and maintenance basis for several years pending the identification of a purchaser. 8 4.OPERATIONS AT THE BLANKET GOLD MINE, ZIMBABWE Safety, Health and Environment (“SHE”) The following safety statistics have been recorded for the Quarter and the preceding six quarters. Blanket Mine Safety Statistics Incident Classification Q3 2013 Q4 2013 Q1 2014 Q2 2014 Q3 2014 Q4 2014 Q1 2015 Fatal 1 0 0 0 0 0 0 Lost time injury 7 2 1 2 2 1 3 Restricted work activity 5 9 6 4 12 9 5 First aid 2 0 2 2 4 0 3 Medical aid 2 3 3 2 2 1 3 Occupational illness 0 0 0 0 0 0 0 Total 17 14 12 10 20 11 14 Incidents 11 17 10 6 4 19 8 Near misses 7 3 2 2 4 1 0 Disability Injury Frequency Rate (i) Total Injury Frequency Rate (ii) Man-hours worked (thousands) Total incidents in the Quarter increased by 27 % compared to the previous quarter.Management continues to pay close attention to this area: 42 mine officials were trained in SHE (“HIRA”).Blanket management recognises the continued need to reinforce strict adherence to prescribed operating procedures by all employees.Management continues to encourage employees to disclose “near misses” which, although they did not result in any injury, are an important factor in allowing management to identify areas for improvement in safety procedures. Regrettably, on April 30, 2015 an accident involving a contractor at the GG satellite project resulted in the death of a contractor.The board and managements of Caledonia and Blanket extend their condolences to the relatives and colleagues of the deceased. 4.2Social Investment and Contribution to the Zimbabwean Economy Blanket’s investment in community and social projects other than that which is directly related to the operation of the mine or the welfare of Blanket’s employees, the payments made to the GCSOT in terms of Blanket’s indigenisation, and payments of royalties, taxation and other duties, charges and fees to the Government of Zimbabwe and its agencies are set out in the table below. Payments to the Community and the Zimbabwe Government (US$’000’s) Period Year Community and Social Investment Payments to GCSOT Payments to Zimbabwe Government Total Year 2012 Year 2013 Quarter 1 - - Quarter 2 5 - Quarter 3 - - Quarter 4 30 - Year 2014 35 - Quarter 1 - - 9 Payments to the Zimbabwe government were lower in the Quarter due to the lower royalty, income tax and withholding tax payments.Royalty payments were lower due to the lower realised gold price and the reduction in the royalty on gold from 7% to 5% which took effect on October 1, 2014.Income tax payments were lower due to the lower profit and the higher capital investment at the Blanket Mine (100% of capital investment is allowable against income tax).Withholding tax payments were lower because Blanket did not pay a dividend. Gold Production Tonnes milled, average grades, recoveries and gold produced and the average realised price per ounce during the Quarter, the preceding 4 quarters and April 2015 are shown in the table below. Blanket Mine Production Statistics Year Tonnes Milled (t) Gold Head (Feed) Grade (g/t Au) Gold Recovery (%) Gold Produced (oz) Average Realised Price per Ounce of Gold Sold (US$/oz) Year Year Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year Quarter 1 April Gold production in the Quarter was on target according to the revised Life of Mine Plan (“LOMP”) which was released in November 2014.Underground production tonnages and grades are discussed further in Section 4.5 of this MD&A.Gold recovery is discussed in Section 4.6 of this MD&A. Costs A narrow focus on the direct costs of production (mainly labour, electricity and consumables) does not fully reflect the total cost of gold production.Accordingly, cost per ounce data for the Quarter and the comparative quarter and for 2012, 2013 and 2014 have been prepared in accordance with the Guidance Note issued by the World Gold Council on June 23, 2013 and is set out in the table below on the following bases: i. On-mine Cash Cost per ounce, which shows the on-mine cash costs of producing an ounce of gold; ii. All-in Sustaining Cost per ounce, which shows the operating cost per ounce plus additional costs incurred outside the mine (i.e. at offices in Harare, Johannesburg and Toronto) and the costs associated with maintaining the operating infrastructure and resource base (i.e. “Sustaining Capex”) that are required to maintain production at the current levels; and iii. All-in Cost per ounce, which shows the all-inclusive Sustaining cost per ounce plus the additional costs associated with activities that are undertaken with a view to increasing production. 10 Blanket Mine:Cost per Ounce of Gold Sold (US$/oz) Year Year Year Q1 2014 Q1 2015 On-Mine Cost (i) Royalty(i) 98 82 89 60 Permitting costs related to current operations 5 3 3 2 1 3rd party smelting, refining and transport costs 6 7 - - - Operating cost per ounce Corporate general and administrative costs (incl. share based remuneration) 90 Community costs included in G&A not related to current production - ) - - - Reclamation and remediation of operating sites 2 2 2 2 3 Exploration and study costs - 2 3 3 3 Capital expenditure 67 55 44 71 All-in Sustaining Cost per ounce (i) Costs not related to current production Community costs 25 47 - - - Permitting costs 17 2 1 1 1 Exploration and study costs - 3 2 3 2 Capital expenditure 29 78 89 All-in Cost per ounce (i) (i)non-IFRS measure:refer to Section 10 of the MD&A for a discussion of non-IFRS measures Cost control at Blanket Mine is tight and costs for the quarter are better than the LOMP guidance.The on-mine cash cost per ounce of gold sold is calculated on the basis of sales and not production.Accordingly, the on-mine cost in Q1 of 2014 benefitted from the sale of 1,969 ounces of work in progress compared to only 813 ounces in Q1 of 2015.The royalty cost was lower in the quarter due to the lower realised gold price and the reduction in the royalty rate from 7% to 5% which took effect on October 1, 2014. Corporate general and administration costs increased in the Quarter compared to the comparable quarter on a per ounce basis due to lower sales in the Quarter.In US dollars, corporate overheads in the Quarter were lower than the comparative quarter. Further reductions in corporate overhead, in total US dollar terms and on a per-ounce basis are expected as the cost reduction measures that have been set in train begin to bear fruit.These measures include terminating Caledonia’s operations in Zambia and closing the office in Lusaka. Sustaining capital expenditure increased in the Quarter due to the timing of expenditure.It is expected that sustaining capital investment will return to normal levels from the second quarter of 2015. Capital expenditure that is not related to current production reflects the increased investment in Blanket’s various projects which are discussed in Section 4.7 and 5 of this MD&A. Underground AR South and AR Main continued to be the most important production area during the Quarter with ore being trammed on the 630 and 750 meter haulages.Production tonnages across the entire mining area was slightly higher than the planned levels in the Quarter.Approximately 80% of production is transported on the level 18 and 22 haulages which are now approaching full capacity.Completion of the tramming loop on 22 Level ahead of schedule in the first half of June 2015 will relieve this congestion. 11 The achieved stoping grade in the Quarter was slightly better than the LOMP: the achieved grade from stope ore in the quarter was 3.28 g/t compared to the target grade of 3.23g/t.The difference between the achieved grade from stope ore and the overall achieved head grade shown in the table in Section 4.3 relates to the over achievement of on-reef development at a lower grade and slightly lower than planned recoveries. The over achievement of on-reef development will create more than planned stoping areas which will add to future flexibility.The introduction of underhand benching instead of long-hole stoping in some stopes has reduced grade dilution, although this has a slight adverse effect on mining costs. The Centac compressor was commissioned in March after Blanket installed its own transformer so that it did not have to wait any longer for the state-owned electricity provider to repair its faulty equipment.The Centac ran for approximately two weeks during which the underground air pressure increased with a resultant significant improvement in operating efficiency.The Centac suffered a mechanical failure late in March but is expected to be operational again in Quarter 2.Whilst the Centac is offline, the existing compressors are being used.With the Centac running, underground compressed air pressure will almost double which will have a positive effect on production by considerably reducing drilling time. Underground development continued in the Quarter: 1,545 meters were advanced against a plan of 1,825 meters.The shortfall in development was due to low air pressure for the reasons identified above.Based on the improved work-rate in the period when the Centac was operational, it is expected that this development shortfall will be made up in the remaining quarters of 2015. Metallurgical Plant During the Quarter, recoveries from the metallurgical plant were slightly lower than planned partly due to the lower head grade but mainly because of the unavailability of oxygen to the leach plant when the aging PSA (oxygen production) plant broke down. 4.7Capital Projects The main capital developments are: · the Tramming Loop; · the No. 6 Winze Project - Shaft Deepening from 750 to the 930 meter level; and · the haulage extension on 22 Level from AR Main to Lima; · the Central Shaft Further information on these Projects is set out below. Tramming Loop The Tramming Loop is being developed on 22 Level to double the haulage capacity on the level, thereby increasing the amount of ore and waste that can be transported to the No. 4 Shaft.Work on the Loop commenced at the end of October 2014.Of the 800 meters required to complete the loop, 16 meters had been completed at November 7, 2014 and 450 meters had been completed at the end of February 2015.During the Quarter 319 meters were advanced compared to the planned advance of 292 meters, and despite the difficulties with compressed air.This project is expected to be completed in early June 2015, slightly ahead of schedule. No. 6 Winze Project - Shaft Deepening to 930 meters The No. 6 Winze Project will provide access to the four Blanket resource bodies below 22 Level, viz. Blanket 1 Ore Body, Blanket 2 Ore Body, Blanket 4 Ore Body and Blanket Quartz Reef.The pre-production capital cost of this project is estimated to be US$5 million, which is being funded from Blanket’s internal cash flows.Removal of waste is now done manually and sinking progress is now at an acceptable rate.The shaft reached 900 meters below surface, which is 30 meters below the main production level where the main station has already been mined.Mining of the two rock handling silos has commenced and sinking of the final 25 meters will commence shortly.The shaft sinking phase of the project is expected to be completed slightly ahead of schedule in June 2015 after which equipping and horizontal development towards the ore bodies will commence.In terms of the revised Life of Mine Plan which was published in November 2014, production from No. 6 Winze is expected to start in January 2016 and progressively increase to the target production of 500 tonne per day in Q1 of 2016. 12 22 Level Haulage Extension Project The 22 Level haulage extension will eventually complete the link between all sections of the Blanket Mine from the Blanket Section to Lima Section in the north over a distance of 3,000 metres on the 22 Level (750 meters below surface).Work on the 22 Level haulage has been temporarily suspended so that work can progress with the Tramming Loop. Central Shaft The Central Shaft is the main component of the Revised Plan which is discussed in Section 4.9 of this MD&A.The shaft sinking methodology has been amended: instead of the shaft being sunk in two simultaneous phases, the shaft will now be sunk in one single continuous phase from surface to 1,080 meters.The advantage of the change in the methodology is that it is now a standalone project which will have no effect on current production. When the Tramming Loop is completed the extra haulage capacity will not be used to sink a sub-shaft (as originally envisaged) but will allow for increased development in the Eroica and Lime ore bodies which will create extra stoping areas towards the end of 2015.The estimated completion date of the shaft has been moved from mid-2017 to early 2018.This change has no effect on the projected timing for the start of production from the Central Shaft and no adverse effect on economic return arising from the project as set out in the PEA. Early in 2015 work commenced on clearing the ground so that pre-sink work could commence in late March, 2015.The pre-sink work has progressed well: excavation of the 9m x 9m x 5m void for the shaft collar is largely complete. The slow pre-sink drilling of 1 meter rounds which will be concrete lined to 27 meters below surface is expected to be completed by the end of July after which the length of rounds will be increased to 3 metres and at 40 meters below surface the shaft will be in full sinking mode.In the Quarter, two 3,100 kW double-drum winders were purchased which, once refurbished, will be sufficient for the sinking phase and eventual production with the capacity to hoist from a depth of 2,000 meters below surface. 4.8Indigenisation Transactions that implemented the Indigenisation of Blanket were completed on September 5, 2012 following which Caledonia owns 49% of Blanket and has received a Certificate of Compliance from the Government of Zimbabwe which confirms that Blanket is fully compliant with the Indigenisation and Economic Empowerment Act. As a 49% shareholder, Caledonia receives 49% of Blanket’s dividends plus the repayment of vendor facilitation loans which were extended by Blanket to certain of the Indigenous Shareholders and which carry interest at LIBOR plus 10%.The vendor facilitation loans are repaid by way of dividends from Blanket Mine.80% of the dividends declared by Blanket Mine which are attributable to the beneficiaries of the vendor facilitation loans are used to repay such loans and the remaining 20% unconditionally accrues to the respective Indigenous Shareholders.Blanket has suspended dividend payments in 2015 and until early 2016 in order to fund the capital projects provided under the Revised Plan as a result of which the repayment of facilitation loans by Blanket’s indigenous shareholders will also be suspended.During this period, there will be a moratorium on the interest roll-up on the outstanding facilitation loans.The interest moratorium will have no effect on either Caledonia’s cash receipts or its reported earnings as interest on the facilitation loans is not recognized in Caledonia’s financial statements. 13 The outstanding balance of the facilitation loans as at March 31, 2015 was unchanged from the balance as at December 31, 2014 of US$31.3 million, due the combined effect of the suspension of Blanket’s dividends in 2015 and the interest moratorium as set out above.The overall level of the facilitation loans is broadly as anticipated when the indigenisation transactions were concluded in September 2012. The vendor facilitation loans are not shown as receivables in the Consolidated Financial Statements because in terms of accounting standards, these loans are effectively equity instruments as their only means of repayment is via dividend distributions from Blanket.Caledonia continues to consolidate Blanket for accounting purposes.Further information on the accounting effects of indigenisation at Blanket is set out in Note 5 to the Consolidated Financial Statements. Opportunities and Outlook Revised Investment Plan to Increase Production On November 3, 2014 Caledonia announced the Revised Plan and production projections for the Blanket Mine. The objectives of the Revised Plan are to improve the underground infrastructure and logistics and allow an efficient and sustainable production build-up.The infrastructure improvements will include the development of a “Tramming Loop” and the sinking of a new 6-meter diameter Central Shaft from surface to 1,080 meters. The Revised Plan provides for proposed investment of approximately US$50 million between 2015 and 2017 and a further US$20 million in the period 2018 to 2020.The increased investment pursuant to the Revised Plan is expected to give rise to an increasing production profile that is expected to result in additional production from resources currently in the inferred category of approximately 70-75,000 ounces in 2021, this being in addition to projected production in 2021 from current mineral reserves of approximately 6,000 ounces.The Revised Plan is also expected to improve Blanket’s long term operational efficiency, flexibility and sustainability. The Revised Plan includes a revised life of mine plan for the Blanket Mine (the “LOM Plan”) in terms of which it is anticipated that the approximate production from existing proven and probable mineral reserves above 750 m level will be as set out below. Approximate production from proven and probable mineral reserves above 750m (per LOM Plan) Tonnes milled (‘000) 50 Gold production (koz) 42 45 43 39 23 10 6 The new Central Shaft and the deepening of No 6 Winze will provide access to the current inferred mineral resources below 750 meters and allow for further exploration, development and mining in these sections along the known Blanket strike, which is approximately 3 kilometers in length.The PEA has been prepared in respect of the inferred mineral resources below 750 meters.Based on the PEA, additional approximate production from current inferred mineral resources (excluding the projected production set out above) may be achieved in the following indicative ranges: Possible production from inferred mineral resources below 750m (as per PEA) Tonnes milled (‘000) 0 35 Gold production (koz) 0 4-5 20-22 27-30 46-50 63-67 70-75 Canadian regulations do not allow planned production from inferred resources to be added to those from proven and probable reserves for disclosure purposes. 14 Minxcon completed a scoping level study on Blanket’s revised LOM Plan in the form of a PEA, a summary of which is included in the Technical Report.The key conclusions arising from the PEA are as follows: · the IRR arising from the Revised Plan was calculated at 267 per cent; · the NPV for the Blanket Mine arising from reserves and the inferred resources used in the Revised Plan was calculated at US$147 million; and · of the gold that will need to be produced so that the cumulative cash flow arising from the Revised Plan becomes positive (i.e. the “Payback Area”), only 3 per cent will come from resources that are currently classified as inferred. The Technical Report was authored by Daan van Heerden, Uwe Englemann, Dario Clemente, Johan Odendaal and Jaco Burger of Minxcon, each of whom is a qualified person who is independent of Caledonia for the purposes of National Instrument 43-101.The Technical Report, which includes the PEA, is available for download on the System for Electronic Data Analysis and Retrieval at www.sedar.com or from Caledonia’s website at www.caledoniamining.com The PEA is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have economic considerations applied to them that would enable them to be categorized as mineral reserves.There is no certainty that the PEA will be realized. Diamond drilling and development will continue with the objective of increasing confidence in order to upgrade the categorization of the resources.The most important assumptions on which the PEA is based include, a gold price of US$1,250 per ounce, achievement of the targeted production set out above and the accuracy of the projected capital costs. Exploration Caledonia intends to continue its exploration efforts both at the Blanket Mine and also at the first two of Blanket’s portfolio of 18 satellite properties: Mascot and GG.Initial resources for both GG and Mascot were identified in the Technical Report.No production forecasts are currently attributed to mining activity at either GG or Mascot pending ongoing metallurgical evaluations.Further information on Blanket’s exploration is set out in Section 5 of this MD&A. Cost Reduction Management has taken steps to reduce the level of general and administrative expenses and these are expected to bear fruit in the course of 2015.These steps include a reduction in the cost of Caledonia’s executive management team and the closure of Caledonia’s representative office in Lusaka, Zambia, at the end of May 2015 following the cessation of further exploration at the Nama project.Management continues to evaluate opportunities to reduce the taxation burden on the group outside Zimbabwe. 5EXPLORATION AND PROJECT DEVELOPMENT Caledonia’s primary exploration activities are focussed on the growth and development of Blanket Mine and its satellite properties. 5.1Blanket Exploration Exploration activities on Blanket Mine target the depth extensions of the current Blanket section ore bodies as well as the AR Main and AR South ore bodies and involves drilling downholes from chambers on 18 and 22 Levels to intersect the depth continuation of these ore bodies. Drilling activities in the Quarter continue to be hampered by machine breakdowns.To address this issue two new machines have been ordered and are awaiting delivery and an old machine has been refurbished and commissioned to provide support to the existing two machines. Drilling to identify extensions to the blanket ore body below 750 meters continues to deliver encouraging results.Drilling for the downward extension of the AR Main ore body is in progress.Resource blocks below AR Main have been extended to include additional Inferred resources. The gold grade of these resources is marginally lower than that of the ore body above 22 Level.In the Blanket section infill drilling is in progress. It is anticipated that a significant portion of the Inferred resources will be upgraded to the Indicated category in the coming quarters. Caledonia has adopted a conservative approach to accruing new resources: only resource blocks with an estimated grade in excess of the current pay limit are taken into inventory.Resources that are below the pay limit are reviewed on an annual basis. 15 5.2Blanket Satellite Prospects Blanket Mine has exploration title holdings in the form of registered mining claims in the Gwanda Greenstone Belt totalling 78 claims, including a small number under option, covering properties with a total area of about 2,500 hectares. Included within these claim areas are 18 previously operated small gold workings which warrant further exploration, i.e. the Satellite Projects.Blanket’s main exploration efforts on these satellite properties are focused at this stage on the GG Project and the Mascot Project Area which, based on past production records, are expected to have the greatest potential. GG Project The GG Project is located approximately seven kilometerssoutheast of Blanket Mine.Surface drilling programs have been carried out at the GG Project over the past eight years consisting of 24 diamond-cored holes totalling 6,360m of drilling.Two zones of gold mineralization have been established down to a depth of at least 300m, each with a potential strike length of up to 150m. Current activities involve the definition of the extent and characteristics of this mineralizationby way of a prospect shaft and level development. During Q1 2014 the development on the 120 meter level was completed to approximately 160 meters east of the shaft and four drill cubbies were completed from which horizontal and inclined holes were drilled into the two zones (North and South zones) that were identified by surface drilling.The horizontal and inclined drilling intersected the identified zones, with the North zone hosting the more extensive mineralization. In Q2 of 2014 development reached the North Zone where the mineralisation that had been identified by drilling in previous quarters was opened up exposing a mineralised zone over a strike of 50 meters over which chip sampling returned an average value of 3.9g/t over an average width of 4 meters.Locally the mineralisation reaches a width of 10 meters and it is open on strike.Based on this encouraging result further horizontal development has been suspended so that the shaft can be deepened to 240 meters. In Q3 2014 the shaft was sunk from 120m to 150m; in Q4, the shaft was sunk further to 180 meters and development of the station on that level is in progress.In Q1 of 2015 the shaft was deepened to 210 meters, which is expected to be the main production level, and the 210 level station is currently being mined.Sinking of the final 30 meters will take place in May and June 2015, following which haulage development will commence.As noted in Section 9 of this MD&A, negotiations are in progress with Zimbabwean banks for a term facility which would be used, in part, to construct a pilot plant to treat material from GG in order to optimise a treatment process. Mascot Project Area The Mascot Project Area includes three sections, viz. the Mascot prospect, the Penzance prospect and the Eagle Vulture prospect.Mascot was previously mined to a depth of approximately 250 meters, exploiting an east-west trending mineralised body the strike extent of which decreased at depth but which was accompanied by a doubling in width.Previous surface drilling undertaken by Blanket has indicated the existence of two further mineralised zones, one to the north and one to the south of the mined out area. In the previous quarter, underground development on Levels 1 and 2 (60m and 90m below surface respectively) confirmed the existence of potentially payable mineralisation on the North Parallel.In Q2 and Q3 of 2014 development continued along the North Parallel on the 150m level.This development has provided access to the mineralized area over a strike extent of 80 meters and a vertical extent of 90 meters.In Q4 development on the North zone reached the 180 meter level. During Q1 2015 the mine was de-watered and the bottom of the shaft was cleaned to expose the shaft bottom which allows the possibility to deepen the shaft and allow access to the Main Shear at depth which, based on old mine records, had a substantially higher grade than the associated North Parallel and South Shear.If successful, this would improve the economic potential of this project.It is intended to carry out diamond drilling to probe for the extension of the Mascot main body prior to engaging in further shaft deepening. During the period that mining was temporarily suspended to allow for the de-watering process, a larger winder was installed with a 15 meter high head gear and an ore bin. Alternative sources of water have been identified which are expected to provide sufficient water for further drilling and mining operations. 16 6. INVESTING An analysis of Investment in the Quarter, the preceding four quarters and the years 2013 and 2014 is set out below Capital Investment 2013 Year 2014 Q1 2014 Q2 2014 Q3 2014 Q4 2014 Year 2015 Q1 Total Investment $
